By the Court,
Whitman, C. J.:
Respondent claimed and had recovery on certain bills, of which the following is a sample in form :
“ $50.00. One day after date, due Henry Devann fifty dollars, value received. J. A. Bidwell,
“ Supt. C. S. M. Co.
“ Crescent Mill, June 18th, 1867.”
The appellant, under proper averments in his answer, sought to prove that the consideration for the bills passed to a corporation, of which he was the superintendent; that the credit was given to it; and that he had authority to bind it by the bills, and acted solely as such superintendent to the knowledge of the world, and especially to that of the payees of the bills and respondent, their assignee. The proffered evidence was rejected, and the jury instructed that the bills were the individual paper of appellant. There was enough on the face of the bills to entitle appellant to make the desired proof. Gillig, Mott & Co. v. Lake Bigler Road Co. 2 Nev. 214. To refuse its admission was error. The jury were deprived of proper evidence, and wrongly instructed. The judgment is reversed,' and case remanded for a new trial.